Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/22 has been entered.

Allowable Subject Matter
Based on the RCE filed 07/07/22, the most recent set of claims filed 09/05/19, and the interview held 04/08/22, Claims 1-5 & 7-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 04/08/22.
Based on the RCE filed 07/07/22 & the most recent set of claims filed 09/05/19, the application has been amended as follows: 
Claim 1 has been amended as follows:
1.         (Currently Amended) An endcap for engaging a proximal end of an intramedullary nail, comprising:
a body extending from a first end to a second end and configured to engage a channel of an intramedullary nail; and
a head portion at the first end of the body, the head portion including a recess sized and shaped to receive a driving element of a drive shaft, the recess including elastic tabs biased to extend radially toward a central axis of the recess to engage and retain [[a]] the driving element received therein.

Claim 5 has been amended as follows:
5.	(Currently Amended) The endcap of claim [[4]]3, wherein the elastic material is selected from the group consisting of nitinol, Ti-6Al-7Nb (TAN), and Ti-6Al-4V (TAV).

Cancel Claim 6.
 
Claim 14 has been amended as follows:
14.	(Currently Amended) The endcap of claim 1, wherein the endcap further includes a lumen extending longitudinally therethrough, the lumen sized and shaped to receive a guidewire therethrough.

Claim 15 has been amended as follows:
15.	(Currently Amended) A system for engaging a proximal end of an intramedullary nail, comprising:
(i) a tool comprising a drive shaft having a driving element; and
(ii) an endcap comprising:
a body extending from a first end to a second end and configured to engage a channel of an intramedullary nail, and
a head portion at the first end of the body, the head portion including a recess sized and shaped to receive the driving element of the drive shaft, the recess including elastic tabs biased to extend radially toward a central axis of the recess to engage and retain the driving element therein.
Claim 20 has been amended as follows:
20.	(Currently Amended) The system of claim 18, wherein the recess has a correspondingly polygonal shape to the substantially polygonal cross-section of the driving element to lockingly engage the driving element therein.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an endcap for engaging a proximal end of an intramedullary nail, comprising: a body extending from a first end to a second end and configured to engage a channel of an intramedullary nail; and a head portion at the first end of the body, the head portion including a recess sized and shaped to receive a driving element of a drive shaft, the recess including elastic tabs biased to extend radially toward a central axis of the recess to engage and retain the driving element received therein, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Roth et al. (US PG Pub No. 2003/0074000).
Roth et al. discloses an endcap for engaging a proximal end of an intramedullary nail, comprising a threaded body extending from a first end to a second end and configured to threadingly engage a channel of the intramedullary nail, and an enlarged head portion at the first end of the body, the head portion including a substantially polygonal recess sized and shaped to receive a driving element of a drive shaft, wherein the endcap further includes a lumen through its length for receiving a guidewire therethrough, but Roth et al. fails to disclose wherein the recess in the head portion comprises elastic tabs biased to extend radially toward a central axis of the recess to engage and retain the driving element received therein. Furthermore, no art was found which could have been used to reasonably modify Roth et al. with the claimed elastic tabs without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775